Per Curiam,
This case depends mainly on the true intent and meaning of the act of April 13, 1854, P. L. 352, entitled “ An act relative to the opening of streets in the city of Lancaster.” That act was properly before us for construction in County of Lancaster v. Frey, 128 Pa. 593 ; and after full consideration it was there held that the word “ county,” which is the one hundred and eighteenth word in the 3d section thereof, is a clerical mistake, for the word “ city,” apparent on the face of the act. In delivering the opinion of the court our late brother Clark; said: “ It is perfectly manifest that the word ‘ county,’ the one hundred and eighteenth word in the third section, is a mere clerical error in the transcribing of the act. That the damages should be paid out of the treasury of the county and be reimbursable out of the county treasury, etc., is a manifest misuse of words. No such thing could have been in the mind of the legislature, for the proposition involves an absurdity. The obvious meaning and purpose of the act is plain from the context. It needs no argument to show that the word ‘ county ’ was mistakenly written for ‘ city,’ and it is a mistake apparent on the face of the act, which may be rectified by the context.”
The very able and ingenious argument of learned counsel for defendant, on the question of construction, etc., induced us to reconsider the subject, but we are not convinced that the *421construction given to the act in the case referred to is either erroneous or unwarranted.
In his clear and exhaustive opinion on the questions of law reserved, the learned judge of the common pleas has not only recognized and acted upon the authority of the case above cited, but he has also so well considered and correctly disposed of all the material questions involved that we deem it unnecessary to add anything to what he has so well said.
We find nothing in the record that requires either reversal or modification of the judgment.
Judgment affirmed.